Citation Nr: 1802835	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  16-41 941		DATE


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.


FINDING OF FACT

The medical evidence of record does not reflect a nexus between the Veteran's current hearing loss disability and any in-service noise exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's service connection claim for tinnitus was granted in an August 2016 rating decision.  As such, the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including bilateral hearing loss, may be presumed to have been incurred in or aggravated by service if they manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For purposes of the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley, 5 Vet. App. at 160.

The Veteran's military occupational specialty is listed as field communications specialist in a howitzer battalion in the artillery.  The Veteran reported that he spent time during service on a firing range, and was tasked with installing communications wiring from artillery to the switchboard during live fire operations.

April 2015 testing revealed the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
20
45
50
65
85
92%
LEFT
20
40
55
80
65
92%

These results constitute bilateral hearing loss for VA purposes, as the auditory threshold of several frequencies exceeds 40 decibels.  The examiner opined that the hearing loss was less likely than not caused by any military noise exposure, as after service the Veteran reported working as a mechanic/welder, a well driller, and a truck driver.  

August 2015 testing revealed the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
35
50
55
80
85
82%
LEFT
30
45
65
85
70
90%

These results also constitute bilateral hearing loss for VA purposes, as the auditory threshold of several frequencies exceeds 40 decibels.  The VA examiner opined that the hearing loss was less likely than not caused by the Veteran's military service, noting that the Veteran reported that he was first aware of his hearing problems when he met his wife, approximately 15 years prior to the examination.  The Veteran also reported that, after the military, he worked as a well driller for 10 years, a truck driver for 22 years, and an auto mechanic.  The examiner noted that there was no reliable audiological testing performed at separation, but also that the Veteran did not seek any treatment for or make any complaints of hearing problems during service.  The examiner also noted that the Veteran is over 80 years old and hearing loss is common in his age group.  Finally, the examiner noted that the Veteran did not seek professional medical attention for his hearing loss until 2015, despite now claiming hearing loss for 55 years since service.  Based on all these reasons, the examiner concluded that the hearing loss was less likely than not caused by the Veteran's active duty service.

The Veteran's VA treatment records reflect that he sought treatment for hearing loss in August 2015 after having been diagnosed with hearing loss earlier that year.  He was fitted with hearing aids.  No other medical evidence regarding the Veteran's hearing loss is present in the claims file.

Since the August 2015 VA examination, the Veteran has submitted written statements asserting that his post-military work experience did not expose him to acoustic trauma.  The Veteran did not describe the work he did as a well driller, or note whether he used hearing protection or whether this occupation involves noise exposure at all.  He also did not explain how "noise was not a factor" when he worked as a welder.

The Board notes that the August 2015 VA examiner did not rest the negative opinion solely on the fact of noise exposure after separation from the military.  Rather, the examiner relied on a number of factors to determine that the hearing loss was less likely than not a result of in-service noise exposure, including the Veteran's own report that he only noticed hearing problems approximately 15 years prior, the fact that the Veteran did not seek treatment for hearing problems until 2015, and the Veteran's age, as well as the likelihood that the Veteran experienced noise exposure after service in multiple occupations over a number of years.  Given the consideration of this variety of factors, the Board finds the VA examiner's opinion to carry probative weight.  Further, the Veteran's assertions that his post-military occupational history did not involve noise exposure does not persuade the Board that his post-service occupations did not include noise exposure as he provided to explanation for why his jobs as a welder/mechanic and well driller did not involve occupational noise or acoustic trauma.  The Board thus finds that the August 2015 VA examiner's opinion is based on a correct factual premise.

Given that the Veteran himself indicated he noticed hearing problems many decades after service, there is no evidence of continuity of symptomatology in this case.  There is also no competent evidence of a link between any in-service noise exposure and the current hearing loss disability.  Accordingly, service connection for bilateral hearing loss is not merited. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	The American Legion

Department of Veterans Affairs


